Exhibit 10.1
 
 
CHANGE IN CONTROL SEVERANCE PROTECTION AGREEMENT
ADS ALLIANCE DATA SYSTEMS, INC.




This CHANGE IN CONTROL SEVERANCE PROTECTION AGREEMENT (the "Agreement") is
entered into as of December 13, 2016, (the "Effective Date") by and between ADS
Alliance Data Systems, Inc. (the "Company"), and Edward Heffernan (the
"Executive").
RECITALS
WHEREAS, the Executive is a key employee of the Company and serves as the
Company's President and CEO;
WHEREAS, the Company and the Executive are party to that certain Change in
Control Severance Protection Agreement dated as of September 25, 2003 (the
"Prior Agreement"), which shall terminate and be of no further force or effect
upon the execution and delivery of this Agreement by the Company and the
Executive;
WHEREAS, the Company and the Executive desire to set forth herein the sole and
exclusive terms and conditions relating to the Executive's compensation in the
event of a termination of the Executive's employment in connection with a Change
in Control (as defined below);
WHEREAS, in the event of a Change in Control, the Executive may be vulnerable to
dismissal without regard to quality of the Executive's service, and the Board
believes that it is in the best interests of the Parent and the Company for the
Company to enter into this Agreement in order to assure the present and future
continuity, objectivity and dedication of the Executive, notwithstanding the
possibility, threat or occurrence of a Change in Control;
WHEREAS, the Board believes it is imperative to diminish the inevitable
distraction of the Executive by virtue of the personal uncertainties and risks
created by a pending or threatened Change in Control, to encourage the
Executive's full attention and dedication to the Company currently and in the
event of any pending or threatened Change in Control, and to provide the
Executive with compensation and benefits arrangements upon a Change in Control
that ensure that the compensation and benefits meet the expectations of the
Executive and are competitive with those of other corporations; and
WHEREAS, this Agreement is not intended to be and shall not constitute an
employment contract between the Company and the Executive or impose any
obligation upon the Company to retain the Executive.
NOW, THEREFORE, for and in consideration of the foregoing, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
AGREEMENT
1. Definitions.  For purposes hereof, the following terms shall mean:

--------------------------------------------------------------------------------

a. "Affiliate" shall mean any entity that has a direct or indirect equity
interest in the Company or with respect to which the Company holds an equity
interest, or any entity directly or indirectly controlling, controlled by or
under the common control of the Company.
b. "Annual Salary" shall mean the greater of the Executive's annual salary as in
effect immediately prior to the date of the Qualifying Termination or his annual
salary as in effect on the date of the Change in Control.
c. "Board" shall mean the Board of Directors of the Parent.
d. "Cause" shall mean if the Executive is a party to an employment agreement or
offer letter or any other agreement for services with the Company or its
Affiliates and such agreement is in effect at the time of termination of
employment, and provides for a definition of Cause, the definition therein
contained, or, if no such agreement exists, it shall mean the Executive's (i)
material breach of any of such Executive's covenants or obligations under any
applicable employment agreement or offer letter or any other agreement for
services or non-compete agreement; (ii) continued failure after written notice
from the Company or any applicable Affiliate to satisfactorily perform assigned
job responsibilities or to follow the reasonable instructions of the Executive's
superiors, including, without limitation, the Board; (iii) conviction of, or
plea of guilty or nolo contendere to a crime constituting a felony (or its
equivalent) under the laws of any jurisdiction in which the Company or any
applicable Affiliate conducts its business or other crime involving moral
turpitude; or (iv) material violation of any material law or regulation or any
policy or code of conduct adopted by the Company or engaging in any other form
of misconduct which, if it were made public, could reasonably be expected to
adversely affect the business reputation or affairs of the Company or of an
Affiliate.  The Board, in good faith, shall determine all matters and questions
relating to whether the Executive has been discharged for Cause.
e. "Change in Control" shall mean one of the following events:  (i) the merger,
consolidation or other reorganization of Alliance Data Systems Corporation
("Parent") in which its outstanding common stock, $0.01 par value, is converted
into or exchanged for a different class of securities of Parent, a class of
securities of any other issuer (except a direct or indirect wholly owned
subsidiary of the Parent), cash, or other property; (ii) the sale, lease or
exchange of all or substantially all of the assets of the Parent to any other
corporation or entity (except a direct or indirect wholly owned subsidiary of
the Parent); (iii) the adoption by the stockholders of the Parent of a plan of
liquidation and dissolution; (iv) the acquisition (other than any acquisition
pursuant to any other clause of this definition) by any Person or entity,
including without limitation a "group" as contemplated by Section 13(d)(3) of
the Exchange Act (whether or not the Exchange Act is then applicable to the
Parent), of beneficial ownership, as contemplated by such section, of more than
twenty percent (20%) (based on voting power) of the Parent's outstanding capital
stock and such Person, entity or group currently has, or either publicly or by
written notice to the Parent states an intention to seek, a representative
member on the Board; (v) the acquisition (other than any acquisition pursuant to
any other clause of this definition) by any Person, entity or group of
beneficial ownership of more than thirty percent (30%) (based on voting power)
of the Parent's outstanding capital stock; or (vi) as a result of or in
connection with a contested election of directors, the Persons who were the
directors of the Parent before such election shall cease to constitute a
majority of the Board.
2

--------------------------------------------------------------------------------

f. "Code" shall mean the Internal Revenue Code of 1986, as amended, and the
Treasury Regulations promulgated thereunder (the "Regulations").
g. "Disability" shall mean (i) if the Executive's employment or service is
subject to the terms of an employment agreement, or offer letter or any other
agreement with the Company or its Affiliate, which agreement includes a
definition of "Disability," the definition therein contained; or (ii) if no such
agreement exists, the term "Disability as used in any applicable long-term
disability plan, if any; or (iii) if there is no such agreement or plan, it
shall mean a physical or mental infirmity which impairs the Executive's ability
to perform substantially his duties for a period of one hundred eighty (180)
consecutive days.
h. "ERISA" shall mean the Employee Retirement Income Security Act of 1974, as
amended, and any regulations promulgated thereunder.
i. "Exchange Act" shall mean the Securities Exchange Act of 1934, as amended
from time to time.  References to any provisions of the Exchange Act shall be
deemed to include rules thereunder and successor provision rules thereto.
j. "Good Reason" shall mean if the Executive is a party to an employment
agreement or offer letter or any other agreement for services with the Company
or its Affiliates and such agreement provides for a definition of Good Reason,
the definition therein contained, or, if no such agreement or definition exists,
it shall mean the occurrence of any of the following events, in each case
without the Executive's consent: (i) a material lessening of the Executive's
responsibilities; (ii) a reduction of at least 5% in the Executive's Annual
Salary and/or opportunity for Incentive Compensation; or (iii) the Company's
requiring the Executive to be based anywhere other than within fifty (50) miles
of the Executive's place of employment at the time of the occurrence of the
Change in Control, except for reasonably required travel to the extent
substantially consistent with the Executive's business travel obligations as in
existence at the time of the Change in Control.
k. "Incentive Compensation" shall mean the greater of the Executive's target
bonus immediately prior to the Qualifying Termination or his target bonus in the
year in which the Change in Control occurs.
l. "Person" shall have the meaning given in Section 3(a)(9) of the Exchange Act,
as modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include: (i) Parent, the Company or any of its subsidiaries; (ii) a
trustee or other fiduciary holding securities under an employee benefit plan of
Parent, the Company or any of its Affiliates; (iii) an underwriter temporarily
holding securities pursuant to an offering of such securities; or (iv) a
corporation owned, directly or indirectly, by the stockholders of Parent in
substantially the same proportions as their ownership of stock of Parent.
m. "Qualifying Termination" shall mean (i) a termination by the Executive of the
Executive's employment with the Company for Good Reason within two (2) years
after the occurrence of a Change in Control, but only if (A) the Executive has
provided written notice to the Company of the existence of the condition
constituting Good Reason not more than ninety (90) days following the initial
existence of such condition, and (B) the Company fails to cure
3

--------------------------------------------------------------------------------

such condition on or before the thirtieth (30th) day after receiving such
notice; or (ii) a termination of the Executive's employment without Cause by the
Company within two (2) years after the occurrence of a Change in Control.  A
termination of the Executive's employment due to Disability, Retirement or death
shall not constitute a Qualifying Termination.
n. "Retirement" shall mean the Executive's retirement in accordance with the
Company's retirement policy generally applicable to its salaried employees, as
in effect immediately prior to the Change in Control, or any written retirement
arrangement established between the Company and the Executive as in effect
immediately prior to the Change in Control.
o. "Section 409A Limit" shall mean two times the lesser of: (i) Executive's
annualized compensation based upon the annual rate of pay paid to the Executive
during the calendar year preceding the calendar year of Executive's termination
of employment as determined under, and with such adjustments as are set forth
in, Treasury Regulation 1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue
Service guidance issued with respect thereto; or (ii) the maximum amount that
may be taken into account under a qualified plan pursuant to Section 401(a)(17)
of the Code for the year in which Executive's employment is terminated.
p. "Total Compensation" shall mean, for the year of a Qualifying Termination,
the sum of the Annual Salary and Incentive Compensation.
2. Term.  This Agreement shall remain in effect until December 13, 2019 (the
"Original Term").  This Agreement shall automatically renew for three (3) years
at the end of the Original Term and each three year anniversary thereafter (each
such extension, a "Renewal Term") unless the Company provides ninety (90) days
advance written notice of non-renewal prior to the end of the Original Term or a
Renewal Term; provided, however, that the Company shall not terminate this
Agreement once Parent has commenced negotiations directly relating to a Change
in Control.  If a Qualifying Termination occurs during the Term, this Agreement
shall continue in full force and effect and shall not terminate until the
Executive shall have received the severance compensation provided hereunder,
provided that all terms and conditions have been met.
3. Payment of Accrued Compensation upon a Qualifying Termination.  If a
Qualifying Termination occurs, the Executive shall immediately be paid all
earned and accrued salary due and owing to the Executive as of the Qualifying
Termination, a pro rata portion of the Executive's target bonus in the year of
the Qualifying Termination, any benefits then due under any benefit plans of the
Company in which the Executive is a participant, any accrued and unpaid vacation
pay and any appropriate business expenses incurred by the Executive in
connection with his duties, all to the date of the Qualifying Termination
(collectively, "Accrued Compensation").  The Executive shall also be entitled to
the severance compensation described in Section 4.
4. Severance Compensation.  Upon the Executive's execution of a General Release
substantially in the form attached hereto as Exhibit A, provided that such
General Release becomes effective and irrevocable no later than 60 days
following the Qualifying Termination, the Executive shall be entitled to the
following upon a Qualifying Termination under the conditions set forth below:
4

--------------------------------------------------------------------------------

a. Severance Amount.  The Company shall pay to the Executive severance
compensation in an aggregate amount equal to two and one half (2.5) times the
Executive's Total Compensation (the "Severance Amount").
b. Payment of Severance Amount.  The Severance Amount shall be paid without
prejudice to the Executive's right to receive all Accrued Compensation.  If the
General Release does not become effective by the deadline set forth in this
Section 4, Executive will forfeit any rights to severance or benefits under this
Agreement.  In no event will severance payments or benefits be paid or provided
until the General Release becomes effective and irrevocable.  Unless otherwise
required by Section 12, the Severance Amount shall be paid to the Executive in a
lump sum within thirty (30) days of the execution of the General Release.  The
Severance Amount shall be paid irrespective of the Executive's employment status
or self-employment; provided, however, that if the Executive should violate the
terms of the General Release, the Company shall be under no further obligation
to continue any payments or benefits hereunder.
c. Certain Welfare Benefits.  For a number of months after the Qualifying
Termination equal to twenty-four (24) (the "Continuation Period")1, the Company
shall, at its expense, provide on behalf of the Executive and his dependents and
beneficiaries the equivalent medical, dental and hospitalization coverages and
benefits and financial planning services (hereinafter referred to as the
"Welfare Benefits")2 provided to the Executive immediately prior to the Change
in Control or, if greater, the Welfare Benefits provided at any time
thereafter.  The Welfare Benefits (including deductibles and costs) provided in
this Section 4(c) during the Continuation Period shall be no less favorable to
the Executive and his dependents and beneficiaries than the most favorable of
such Welfare Benefits.  The Company's obligation hereunder with respect to the
foregoing Welfare Benefits shall be reduced to the extent that the Executive
obtains any such Welfare Benefits pursuant to a subsequent employer's benefit
plans, in which case the Company may reduce any of the Welfare Benefits it is
required to provide the Executive hereunder so long as the aggregate Welfare
Benefits of the combined benefit plans is no less favorable to the Executive
than the Welfare Benefits required to be provided hereunder.  Neither this
Section 4(c) nor any other provision of this Agreement shall be interpreted so
as to reduce any amounts otherwise payable, or in any way diminish the
Executive's rights as an employee of the Company, whether existing now or
hereafter, under any benefit plan or arrangement.  Notwithstanding the
foregoing, should the Executive become entitled to the Severance Amount, he
shall not be entitled to any severance pay under any other plan, policy or
agreement under which he may be otherwise entitled.
d. Equity Grants.  All equity grants made by the Company to the Executive that
remain outstanding as of the Qualifying Termination shall be subject to the
terms and conditions set forth in any governing plan or award documents
applicable to such equity grants.
5. Exclusive Remedy.  In the event of a Qualifying Termination, the provisions
of Section 4 are intended to be and are exclusive and in lieu of any other
rights or remedies to



--------------------------------------------------------------------------------

1 The COBRA continuation period will not begin until the end of the 24-month
Continuation Period, at which time the Executive must be given a COBRA election
notice.
2 The value of health care reimbursements paid could be taxable to Executive
unless the imputed value of coverage is reported as wages on Executive's W-2.
5

--------------------------------------------------------------------------------

which the Executive or the Company may otherwise be entitled, whether at law,
tort or contract, in equity, or under this Agreement.  Executive will be
entitled to no benefits, compensation or other payments or rights upon a
Qualifying Termination other than those benefits expressly set forth in Section
4.
6. Limitation on Payments.
a. Limitation.  In the event that the Severance Amount and other benefits
provided for in this Agreement or otherwise payable to Executive (i) constitute
"parachute payments" within the meaning of Section 280G of the Code and (ii) but
for this Section 6, would be subject to the excise tax imposed by Section 4999
of the Code, then Executive's severance benefits under Section 4 will be either:
(i) delivered in full, or
(ii) delivered as to such lesser extent which would result in no portion of such
severance benefits being subject to excise tax under Section 4999 of the Code,
whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by Executive on an after-tax basis, of the greatest amount of
severance benefits, notwithstanding that all or some portion of such severance
benefits may be taxable under Section 4999 of the Code.  If a reduction in
Severance Amount and other benefits constituting "parachute payments" is
necessary so that benefits are delivered to a lesser extent, reduction shall be
made in accordance with Section 409A of the Code and in the following order:
reduction of cash payments; cancellation of awards granted "contingent on a
change in ownership or control" (within the meaning of Code Section 280G),
cancellation of accelerated vesting of equity awards; reduction of employee
benefits.  In the event that acceleration of vesting of equity award
compensation is to be reduced, such acceleration of vesting will be cancelled in
the reverse order of the date of grant of Executive's equity awards.
b. Determination by Accountant.  Any determination required to be made under
this Section 6 shall be made at the Company's expense by an independent
nationally recognized accounting firm selected by the Company (the "Accounting
Firm").  The Accounting Firm shall provide its determination, together with
detailed supporting calculations and documentation, to the Company and the
Executive by no later than ten (10) days following the Qualifying Termination,
if applicable, or such earlier time as requested by the Company or the
Executive.  The Company and the Executive shall furnish to the Accounting Firm
such information and documents as the Accounting Firm may reasonably request in
order to make a determination under this Section 6.  For purposes of making the
calculations required by this Section 6, the Accounting Firm may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code. Any determination by the Accounting Firm
shall be conclusive and binding upon the Company and the Executive
6

--------------------------------------------------------------------------------

7. Disputes.  The Company shall pay as incurred, to the full extent permitted by
law, all reasonably incurred legal fees and expenses which the Executive may
incur as the result of any contest (including as the result of any contest by
the Executive concerning the amount of any payment pursuant to this Agreement)
by the Company, the Executive or others of the validity or enforceability of, or
liability under, any provision of this Agreement or any guarantee of performance
thereof, plus in each case interest on any delayed payment at the applicable
Federal rate provided for in Section 7872(f)(2)(A) of the Code; provided,
however, that the Company shall not pay such legal fees:  (A) to the extent they
were incurred with respect to a claim brought by the Executive in bad faith
and/or (B) to the extent they were incurred where a determination has been made
(either by a court or as part of a settlement agreement) that the Executive is
not entitled to substantially all the amounts claimed by the Executive whether
or not such claims were made in bad faith.  At the sole election of the Company,
any controversy, claim or dispute arising out of or related to this Agreement
shall be subject to either (a) a court of law having competent jurisdiction or
(b) binding arbitration in a venue mutually agreed upon by the Company and the
Executive in accordance with the alternative dispute resolution rules and
procedures of JAMS in effect at such time and with the determination of the
arbitrator as final, conclusive and binding on the parties.
8. Employment Status.  This Agreement does not constitute a contract of
employment or impose on the Executive or the Company any obligation to retain
the Executive in the employ of the Company or any Affiliate, or to change the
status of the Executive's employment.
9. Nature of Rights.  The Executive shall have the status of a mere unsecured
creditor of the Company with respect to his right to receive any payment under
this Agreement.  This Agreement shall constitute a mere promise by the Company
to make payments in the future of the benefits provided for herein.  It is the
intention of the parties hereto that the arrangements reflected in this
Agreement shall be treated as unfunded for tax purposes and, if it should be
determined that Title I of ERISA is applicable to this Agreement, for purposes
of Title I of ERISA.  Nothing in this Agreement shall prevent or limit the
Executive's continuing or future participation in any benefit, bonus, incentive
or other plan or program provided by the Company and for which the Executive may
qualify, nor shall anything herein, except as specifically set forth in Section
5, limit or reduce such rights as the Executive may have under any other
agreements with the Company.  Amounts which are vested benefits or which the
Executive is otherwise entitled to receive under any plan or program of the
Company shall be payable in accordance with such plan or program, except as
explicitly modified by this Agreement.
10. Full Settlement and Mitigation.  The Company's obligation to provide the
payments and benefits provided for in this Agreement and otherwise to perform
its obligations hereunder shall not be affected by any set-off, counterclaim,
recoupment, defense or other claim, right or action which the Company may have
against the Executive or others.  In no event shall the Executive be obligated
to seek other employment or take any other action by way of mitigation of the
amounts payable to the Executive under any of the provisions of this Agreement
and such amounts shall not be reduced whether or not the Executive obtains other
employment except as set forth in Section 4(c) with respect to certain welfare
benefits.


7

--------------------------------------------------------------------------------

11. Miscellaneous.
a. Severability.  The validity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which will remain in full force and effect.  Should
a court or other body of competent jurisdiction determine that any provision of
this Agreement is excessive in scope or otherwise illegal, invalid, void or
unenforceable, such provision shall be adjusted rather than voided, if possible,
so that it is enforceable to the maximum extent possible.
b. Withholding.  All compensation and benefits to the Executive hereunder shall
be reduced by all Federal, state, local and other withholdings and similar taxes
and payments required by applicable law.
c. Entire Agreement; Modification.  This Agreement represents the entire
agreement between the parties and except as expressly set forth herein
supersedes any prior agreements between the parties, written or oral, including
without limitation, the Prior Agreement and those terms and conditions as set
forth in any other severance agreement, employment agreement or offer letter
between the Executive and the Company or its Affiliate that relates to the
Executive's Qualifying Termination. For the avoidance of doubt, upon the
execution and delivery of this Agreement by the Company and Executive, the Prior
Agreement shall terminate and be of no further force or effect.  This Agreement
may be amended, modified, superseded, canceled, or assigned and any of the terms
hereof may be waived, only by a written instrument executed by each party hereto
or, in the case of a waiver, by the party waiving compliance.  The failure of
any party at any time or times to require performance of any provision hereof
shall not affect such party's right at a latter time to enforce the same.  No
waiver by any party of the breach of any provision contained in this Agreement,
whether by conduct or otherwise, in any one or more instances, shall be deemed
to be or construed as a further or continuing waiver of any such breach or of
any other term of this Agreement.
d. Applicable Law.  This Agreement shall be construed under and governed by the
laws of the State of Delaware without regard to its conflict of laws provisions.
e. Successors.  This Agreement shall be binding upon any successor to the
Company (whether direct or indirect and whether by purchase, merger,
consolidation, liquidation or otherwise) to all or substantially all of the
Company's business or assets and such successor shall assume the obligations
under this Agreement and shall agree expressly to perform the obligations under
this Agreement in the same manner and to the same extent as the Company would be
required to perform such obligations in the absence of a succession.  The terms
of this Agreement and all rights of the Executive hereunder will inure to the
benefit of the Executive's heirs.
f. Nontransferability by Executive.  Neither this Agreement nor any right or
interest hereunder shall be assignable or transferable by the Executive, his
beneficiaries or legal representatives, except by will or by the laws of descent
and distribution.
g. Clawback.  Any amounts payable under this Agreement are subject to any policy
(whether in existence as of the Effective Date or later adopted) established by
the
8

--------------------------------------------------------------------------------

Company providing for clawback or recovery of amounts that were paid to the
Executive.  The Company will make any determination for clawback or recovery in
its sole discretion and in accordance with any applicable law or regulation.
12. Section 409A.
a. Notwithstanding anything to the contrary in this Agreement, no severance
payable to the Executive, if any, pursuant to this Agreement, when considered
together with any other severance payments or separation benefits that are
considered deferred compensation under Section 409A of the Code, and the final
regulations and any guidance promulgated thereunder ("Section 409A") (together,
the "Deferred Compensation Separation Benefits") will be payable until the
Executive has a "separation from service" within the meaning of Section 409A.
b. Notwithstanding anything to the contrary in this Agreement, if the Executive
is a "specified employee" within the meaning of Section 409A, as determined by
the Board in its discretion, at the time of Executive's termination (other than
due to death), then the Deferred Compensation Separation Benefits that are
payable within the first six months following Executive's separation from
service, will become payable on the first payroll date that occurs on or after
the date six months and one day following the date of Executive's separation
from service.  All subsequent Deferred Compensation Separation Benefits, if any,
will be payable in accordance with the payment schedule applicable to each
payment or benefit.  Notwithstanding anything herein to the contrary, if the
Executive dies following Executive's separation from service but prior to the
six-month anniversary of the separation from service, then any payments delayed
in accordance with this paragraph will be payable in a lump sum as soon as
administratively practicable after the date of Executive's death and all other
Deferred Compensation Separation Benefits will be payable in accordance with the
payment schedule applicable to each payment or benefit.  Each installment
payment and benefit payable under this Agreement is intended to constitute
separate payments for purposes of Section 1.409A-2(b)(2) of the Treasury
Regulations.  Notwithstanding anything to the contrary in this Agreement, if any
payment or benefit is conditioned upon the Executive's execution of a General
Release, the first payment shall include all amounts that would otherwise have
been paid to the Executive during the period beginning on the date of the
Qualifying Termination and ending on the payment date if no delay had been
imposed.
c. Any amount paid under this Agreement that satisfies the requirements of the
"short-term deferral" rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations will not constitute Deferred Compensation Separation Benefits for
purposes of clause a above.
d. Any amount paid under this Agreement that qualifies as a payment made as a
result of an involuntary separation from service pursuant to
Section 1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the
Section 409A Limit will not constitute Deferred Compensation Separation Benefits
for purposes of clause a above.
e. The foregoing provisions are intended to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply.  The Company and the
Executive agree to work together in good faith
9

--------------------------------------------------------------------------------

to consider amendments to this Agreement and to take such reasonable actions
which are necessary, appropriate or desirable to avoid imposition of any
additional tax or income recognition prior to actual payment to the Executive
under Section 409A.
[SIGNATURE PAGE FOLLOWS.]
10

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of December 13,
2016.


ADS ALLIANCE DATA SYSTEMS, INC.
By:  /s/ Joseph L. Motes
Joseph L. Motes
Senior Vice President, General Counsel


EXECUTIVE:
/s/ Edward J. Heffernan
Edward J. Heffernan


11